In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                 No. 02-19-00031-CR

MUSTAFA ABDULLAHI BUSSURI,                 §    On Appeal from the 213th District
Appellant                                       Court
                                           §
                                                of Tarrant County (1503209D)
V.                                         §
                                                January 23, 2020
                                           §
THE STATE OF TEXAS                              Opinion by Chief Justice Sudderth
                                           §
                                                (nfp)

                                    JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By __/s/ Bonnie Sudderth________________
                                         Chief Justice Bonnie Sudderth